Citation Nr: 0843053	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for skin cancer, to include 
as due to herbicide exposure.

Entitlement to service connection for chloracne, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel



INTRODUCTION

The veteran served on active military duty from December 1968 
to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).

With respect to the veteran's claims of service connection 
for skin cancer and chloracne, to include as due to herbicide 
exposure, as the veteran's DD Form 214 indicates that he 
served in the Republic of Vietnam, the stay involving cases 
concerning exposure to herbicides has no bearing on the 
instant claim.  See Haas v. Peake, No. 2007-7037 (Fed. Cir. 
May 8, 2008); see also Ribaudo v. Nicholson, 21 Vet. App. 
137, 146-47 (2007).  Accordingly, the Board can proceed at 
this time without prejudice to the veteran.


FINDINGS OF FACT

1.  The competent medical evidence of record fails to 
demonstrate that the veteran currently has skin cancer.  

2.  The competent medical evidence of record fails to 
demonstrate that the veteran currently has chloracne.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Chloracne was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims of entitlement to 
service connection for skin cancer and chloracne, to include 
as due to herbicide exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to an initial adjudication of the 
veteran's claim, an April 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because he was so 
notified in a March 2006 letter that was followed by a March 
2006 supplemental statement of the case.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  In a May 
2005 statement, the veteran stated that he was treated at the 
Gene Taylor Community Based Outpatient Clinic in Mt. Vernon, 
Missouri in 1990.  A March 2006 report of contact by the RO 
documented that the Gene Taylor Community Based Outpatient 
Clinic did not have records of treatment for the veteran 
prior to 1992.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO did not provide the veteran with a VA examination.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (1) contains competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006) (requiring only that 
the evidence "indicates" that there "may" be a nexus between 
an inservice incident and a currently diagnosed disorder).  
In the instant case, the medical evidence of record does not 
contain evidence that the veteran has current diagnoses of 
skin cancer or chloracne which would warrant a VA 
examination.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  "[S]ervice in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Skin Cancer

The veteran's private medical records, service treatment 
records, and VA medical records indicate various skin 
diagnoses from service to 2005, to include a pilonidal cyst, 
rash, irritated seborrheic keratosis, possible fungal rash, 
probable eczema, dermatitis, skin lesions, actinic keratosis, 
sebaceous gland hyperplasia, and mole changes.  Importantly, 
there is no skin cancer diagnosis of record; therefore, 
service connection for skin cancer cannot be granted.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran asserted that his skin cancer was due to 
herbicide exposure and to active military service, as he is 
not a medical practitioner, his testimony is not competent to 
establish a diagnosis or medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  

The Board considered the doctrine of reasonable doubt, 
however, as there is no diagnosis of skin cancer in the 
medical evidence of record, the preponderance of the evidence 
is against the veteran's claim.  Therefore, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for skin cancer is 
not warranted.

Chloracne

The veteran's private medical records, service treatment 
records, and VA medical records indicate various skin 
diagnoses from service to 2005, to include pilonidal cyst, 
rash, irritated seborrheic keratosis, possible fungal rash, 
probable eczema, dermatitis, skin lesions, actinic keratosis, 
sebaceous gland hyperplasia, and mole changes.  However, 
there is no diagnosis of chloracne in the medical evidence of 
record.  See Degmetich, 104 F.3d at 1333; see also Brammer, 3 
Vet. App. at 225.  

The veteran's statements are not considered competent 
evidence to establish a diagnosis of chloracne.  See 
Espiritu, 2 Vet. App. at 495.  Accordingly, service 
connection for chloracne is not warranted.

As there is no diagnosis of skin cancer in the medical 
evidence of record, the preponderance of the evidence is 
against the veteran's claim.  Accordingly, the doctrine of 
reasonable doubt is not for application.  Gilbert, 1 Vet. 
App. at 56.  


ORDER

Service connection for skin cancer, to include as due to 
herbicide exposure, is denied.

Service connection for chloracne, to include as due to 
herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


